Exhibit 10.3

EMPLOYMENT AGREEMENT

This is an EMPLOYMENT AGREEMENT (“Agreement”), effective as of January 14, 2004
between K-Sea Transportation Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), and Timothy J. Casey (the “Employee”).

BACKGROUND

Employee and the Company desire to enter into this Agreement in order to secure
the services of Employee for the benefit of the Company.

NOW, THEREFORE, intending to be legally bound, and in consideration of the
mutual promises and representations set forth in this Agreement, the Company and
Employee agree as follows:

ARTICLE I - EMPLOYMENT AND TERM

1.1. Employment and Employment Term. The Company agrees to employ Employee, and
Employee accepts employment with the Company, to serve as President and Chief
Executive Officer of the Company and as an officer or in such other capacity of
any of K-Sea General Partner GP LLC, a Delaware limited liability company
(“K-Sea GP”), K-Sea General Partner L.P., a Delaware limited partnership, K-Sea
Transportation Partners L.P., a Delaware limited partnership (the
“Partnership”), K-Sea Operating Partnership L.P., a Delaware limited liability
company (the “Operating Partnership”), and any other subsidiary formed by any of
the foregoing (collectively, the “Companies”), as determined by the Board of
Directors of such company, for a term commencing on the date hereof and
continuing for a period of one year thereafter, unless earlier terminated
pursuant to Article IV of this Agreement (“Employment Term”). The Employment
Term shall be automatically renewed for successive one-year periods unless
either party hereto gives thirty-days prior written notice to the other party
that such party desires not to renew the Employment Term. During the Employment
Term, Employee will render such services to the Companies as are customary for
the position (or positions) held by Employee. During the Employment Term,
Employee shall devote his full time, ability and attention, and his best
efforts, to the business of the Companies. The Employee shall not directly or
indirectly render any services of a business, commercial, or professional nature
to any other person, organization or other entity, whether for compensation or
otherwise, directly or indirectly, without the prior written consent of the
Board of Directors of the Company.

ARTICLE II - COMPENSATION

2.1. Base Salary. Subject to Article IV of this Agreement, as compensation for
services hereunder and in consideration of the protective covenants set forth in
Article III of this Agreement, during the Employment Term the Employee shall be
paid an annual base salary of $235,000, subject to increase at the discretion of
the Board of Directors, payable in accordance with the Company’s normal payroll
practices.

2.2. Bonus Awards. Subject to Article IV of this Agreement, during the
Employment Term the Employee shall be eligible to receive an annual bonus award
based upon the financial performance of the Companies during the preceding
fiscal year, the amount of which shall be



--------------------------------------------------------------------------------

determined in the sole discretion of the Board of Directors of K-Sea GP.
Employee may also receive additional awards in the amounts and at such times as
determined in the sole discretion of the Board of Directors of K-Sea GP.

2.3. Employee Benefits. Employee shall be entitled to receive such retirement
and welfare benefits as are generally available to officers of the Company and
other employee perquisites and benefits as determined in the sole discretion of
the Board of Directors of the Company.

2.4. Reimbursement of Expenses.

(a) General Expenses. During the Employment Term, the Company shall pay or
reimburse Employee for all reasonable travel and other expenses incurred or paid
by him in connection with the performance of duties under this Agreement, in
accordance with the Company’s reimbursement policies and upon submission of
satisfactory evidence thereof.

(b) Automobile Expenses. Employee shall be furnished with an automobile for
business use and shall be reimbursed for reasonable costs of insurance, gasoline
and repair for said automobile in accordance with the Company’s reimbursement
policies and upon submission of satisfactory evidence thereof.

2.5. Long-Term Equity Incentive Plan. Employee shall be eligible to participate
in any long-term equity incentive plan that may be adopted by the Board of
Directors of any of the Companies in its sole discretion, it being understood
that there is no obligation by the Companies or the Board of Directors of the
Companies to establish any such plan or to make any awards under such plan to
the Employee.

ARTICLE III - PROTECTIVE COVENANTS

3.1. Non-Competition.

(a) Term of Restrictive Covenants. The term of the restrictive covenants in this
Article III (the “Non-Compete Term”) shall commence on the date hereof and shall
terminate two years after the date of termination of Employee, except that the
Non-Compete Term shall terminate on such earlier date as determined by the Board
of Directors in its sole and absolute discretion if (i) Employee is terminated
by the Company other than for Cause and (ii) such termination does not occur
within 30 days after a Change in Control.

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred upon the occurrence of one or more of the following events: (i) any
sale, lease, exchange or other transfer (in one or a series of related
transactions) of all or substantially all of the assets of the Partnership, the
Operating Partnership L.P. or the Company to any Person or its Affiliates, other
than the Partnership, the Operating Partnership, the Company or any of their
Affiliates or (ii) any merger, reorganization, consolidation or other
transaction pursuant to which more than 50% of the combined voting power of the
equity interests in the Partnership, the Operating Partnership or the Company
ceases to be owned by Persons who own such interests, respectively, as of the
date of the initial public offering of common units of the Partnership.

 

- 2 -



--------------------------------------------------------------------------------

(b) Non-Competition. During the Non-Compete Term, Employee shall not, unless
acting as an officer or employee of, or consultant to, the Companies directly or
indirectly, (i) own, manage, operate, join, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
director, employee, stockholder, partner, advisor, consultant or otherwise with,
or provide any financing or lease any assets to, any entity that engages in or
intends to engage in any Competing Business (as hereinafter defined), or
(ii) solicit, employ, retain as a consultant, interfere with or attempt to
entice away from the Companies or their respective Affiliates, any Protected
Employee (as hereinafter defined), or (iii) solicit, interfere with or attempt
to entice away from the Companies or their respective Affiliates, any Person,
firm or corporation which has been or is during the two-year period preceding
the date on which a determination is made a customer of the Companies or any of
its subsidiaries. Ownership of not more than 2% of the outstanding stock of any
publicly traded company shall not be a violation of this Section 3.1 so long as
Employee does not participate in the management of such company.

As used herein, “Competing Business” shall mean any business or other enterprise
which engages in the marine transportation business or otherwise competes with
the Companies; and “Protected Employee” shall mean any current or former
employee of the Companies during the period in which the covenants set forth in
this Section 3.1 are in effect, but excluding Persons who have not been employed
by the Companies during the two-year period preceding the date on which a
determination is made regarding whether a Person is a Protected Employee.

3.2. Confidentiality. From and after the commencement of the Employment Term,
Employee agrees not to divulge, communicate, use to the detriment of the
Companies, for Employee’s benefit or the benefit of any other person, firm,
corporation, association or other entity, or misuse in any way, in whole or in
part, any proprietary or confidential information or trade secrets related to
the Companies as they may exist from time to time, including, without
limitation, the Companies’ trade secrets or other intellectual property rights,
personnel information, know-how, customer lists, or other confidential or
proprietary data. Employee acknowledges that the list of the Companies’
customers as it may exist from time to time, and the Companies’ proprietary or
confidential information, and trade secrets, are valuable, special and unique
assets of the Companies. Employee acknowledges and agrees that any information
or data he has acquired on any of these matters or items was received in
confidence. Employee agrees to hold, as the property of the Companies, all
memoranda, books, papers, letters and other data and all copies thereof or
therefrom, made by him or otherwise coming into his possession, and at any time
to deliver the same to the Companies upon their demand.

3.3. Reasonable Limitations. Employee acknowledges that given the nature of
Employee’s employment with the Companies and of the Companies’ business the
covenants contained in this Article III contain reasonable limitations as to
time, geographical area and scope of activity to be restrained, and do not
impose a greater restraint than is necessary to protect the legitimate business
interests of the Companies including, but not limited to, the protection of
confidential information. In the event that the covenants contained in this
Article III shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too long a period of time or over
too large a geographical area or by reason of their being too extensive in any
other respect, they shall be interpreted to extend only over the

 

- 3 -



--------------------------------------------------------------------------------

longest period of time for which they may be enforceable, and/or over the
largest geographical area as to which they may be enforceable and/or to the
maximum extent in all other aspects as to which they may be enforceable, all as
determined by such court in such action.

3.4. Breach of Covenants. Violation of any of the protective covenants contained
herein shall constitute a breach of trust and is grounds for immediate dismissal
with cause and for appropriate legal action by the Companies for damages
including reasonable attorney fees and costs, enforcement and/or injunctive
relief. Notwithstanding anything contained herein to the contrary, the parties
agree that both parties shall bear joint and equal responsibility for attorney
fees and costs if the Company prevails in any such legal action and that the
Company will bear sole responsibility for attorney fees and costs if the Company
does not prevail in any such legal action.

3.5. Extension of Non-Compete Term. The parties acknowledge that if Employee
violates any of the protective covenants in this Article III and the Companies
bring legal action for injunctive, damages or other relief hereunder, the
Companies shall, as a result of the time involved in obtaining the relief, be
deprived of the benefit of the full Non-Compete Term of these protective
covenants. Accordingly, the length of time for which this covenant not to
compete shall be in force shall not include any period of violation or any other
period required for litigation during which the Companies seek to enforce this
Article III.

3.6. Survival of Protective Covenants. Each covenant on the part of Employee
contained in this Article III is independent of any other provision of this
Agreement, and shall survive the termination of Employee’s employment under this
Agreement, and the existence of any claim or cause of action of Employee against
the Companies, whether based on this Agreement or otherwise, shall not prevent
the enforcement based of these covenants.

3.7. Remedies for Breach. Employee agrees that a breach by him of this Article
III shall cause irreparable harm to the Companies and that their remedies at law
for any breach or threat of breach of the provisions of this Article III shall
be inadequate, and that they shall be entitled to an injunction or injunctions
to prevent breaches of this Article III and to enforce specifically the terms
and provisions hereof, in addition to any other remedy to which the Companies
may be entitled at law or in equity.

3.8. Affiliates of the Company. The protective covenants in this Article III
shall also benefit the business of the Companies’ Affiliates (as hereinafter
defined) and these covenants shall be enforceable against Employee by each of
such Affiliates as third party beneficiaries. An “Affiliate” is any person or
entity that, directly or indirectly, controls or is controlled by, or is under
common control with, the Companies.

ARTICLE IV - TERMINATION OF EMPLOYMENT

4.1. Termination for Cause or Resignation Without Good Reason. The Company may
terminate Employee’s employment hereunder for “Cause” effective immediately upon
notice thereof from the Company to Employee. Employee may resign from the
Company “Without Good Reason” effective ten business days after written notice
thereof from Employee to the Company. If the Company terminates Employee for
Cause or if Employee terminates his

 

- 4 -



--------------------------------------------------------------------------------

employment Without Good Reason, Employee is entitled to benefits accrued as of
the effective date of his termination, but no payments or benefits under this
Agreement shall accrue after the date of Employee’s termination.

4.2. Termination Without Cause or Resignation with Good Reason. The Company may
terminate Employee’s employment hereunder “Without Cause”, effective ten
business days after written notice thereof from the Company to Employee.
Employee may resign from the Company with “Good Reason” effective ten business
days after written notice thereof from Employee to the Company. If the Company
terminates Employee Without Cause or if Employee terminates his employment with
Good Reason, the Company shall owe Employee severance (the “Severance Payment”)
in an amount equal to the greater of the Option I Severance and the Option II
Severance. At the Company’s option, the Severance Payment shall be paid either
(a) in equal monthly installments during the “Remaining Non-Compete Term”, or
(b) in one lump sum payable within 30 days following the termination date. The
Company shall withhold all applicable income and employment taxes from the
Severance Payment. In addition, for a period commencing on the termination date
and ending on the first anniversary thereof, provided that Employee properly
elects such coverage, the Company shall pay (the “COBRA Payment”) the premiums
necessary to provide Employee coverage continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Thereafter,
Employee shall be solely responsible for the full amount of such COBRA premiums
for the remainder of the COBRA continuation period. It is agreed that the
Severance Payment and the COBRA Payment shall constitute all amounts owed by the
Companies to Employee for the termination of his employment Without Cause or
Employee’s resignation with Good Reason, and that no other payments or benefits
shall be owed by the Companies to Employee under any severance or benefit plan
other than any benefits under a retirement plan that is qualified under
Section 401(a) of the internal Revenue Code in which Employee is fully vested.
No Severance Payment or COBRA Payment shall be made by the Company unless
Employee executes a waiver in a form satisfactory to the Company releasing the
Companies from any claims Employee may assert against the Companies.

4.3. Termination in the Event of Death. If Employee’s employment hereunder is
terminated because of Employee’s death, the Company shall pay to Employee’s
designated beneficiary, or, if none, to his estate (the “Estate”), an amount
equal to one-half of Employee’s annual base salary at the time of such
termination. At the Company’s option, such amount shall be payable either, in
one lump sum within 30 days after such termination or in six (6) equal monthly
installments. The Company shall withhold applicable income and employment taxes
from such payment. It is agreed that the amount payable hereunder shall
constitute all amounts owed by the Companies to Employee for the termination of
his employment in the event of Employee’s death, and that no other payments or
benefits shall be owed by the Companies to Employee’s Estate under any severance
or benefit plan other than any benefits under a retirement plan that is
qualified under Section 401(a) of the Internal Revenue Code in which Employee is
folly vested.

4.4. Termination in the Event of Disability. If Employee’s employment hereunder
is terminated because of Employee’s Disability, the Company shall pay to
Employee an amount equal to one-half of Employee’s annual base salary at the
time of such termination. At the Company’s option, such amount shall be payable
either in one lump sum within 30 days after

 

- 5 -



--------------------------------------------------------------------------------

such termination or in six (6) equal monthly installments. The Company shall
withhold applicable income and employment taxes from such payment. In addition,
for a period commencing on the termination date and ending on the first
anniversary thereof, provided that Employee properly elects such coverage, the
Company shall make the COBRA Payment. Thereafter, Employee shall be solely
responsible for the full amount of such COBRA premiums for the remainder of the
COBRA continuation period. It is agreed that the amount payable hereunder and
the COBRA Payment shall constitute all amounts owed by the Companies to Employee
for the termination of his employment in the event of Employee’s Disability, and
that no other payments or benefits shall be owed by the Companies to Employee
under any severance or benefit plan other than any benefits under a retirement
plan that is qualified under Section 401(a) of the Internal Revenue Code in
which Employee is fully vested. No payment shall be made by the Company pursuant
to this Section unless Employee executes a waiver in a form satisfactory to the
Company releasing the Companies from any claims Employee may assert against the
Companies.

4.5. Certain Definitions.

“Cause” shall mean Employee, (i) after repeated notices and warnings, fails to
perform his reasonably assigned duties as reasonably determined by the Company,
(ii) materially breaches any of the terms or conditions of Articles I or III of
this Agreement, or (iii) commits or engages in a felony or any intentional
dishonest, unethical or fraudulent act which materially damages the Companies’
reputation.

“Disability” shall mean any physical or mental ailment or incapacity as
determined by a licensed physician agreed to by the Company and Employee (or, in
the event that Employee and the Company cannot so agree, by a licensed physician
agreed upon by a physician selected by Employee and a physician selected by the
Company), which prevents Employee from performing his duties hereunder which has
continued for a period of either (i) 90 consecutive days in any 12-month period
or (ii) 180 total days in any 12-month period, either of Which can reasonably be
expected to be of permanent duration.

“Good Reason” shall mean the resignation of Employee after the location of the
principal office of the Company is moved outside of a 75-mile radius of the
current location of the Company unless such successor location is mutually
agreed upon by Employee and the Company.

“Option I Severance” shall mean the product of 1.75 multiplied by .75 multiplied
by Employee’s annual base salary at the time of termination or resignation.

“Option II Severance” shall mean the product of 1.75 multiplied by the Remaining
Non-Compete Term multiplied by Employee’s annual base salary at the time of
termination or resignation.

“Remaining Non-Compete Term” shall mean the number of years remaining in the
Non-Compete Term after Employee’s termination hereunder.

 

- 6 -



--------------------------------------------------------------------------------

“Without Cause” shall mean any termination by the Company of Employee’s
employment, other than for Cause or due to Employee’s Disability or death.

“Without Good Reason” shall mean any resignation by Employee’s employment, other
than for Good Reason or due to Employee’s Disability or death,

ARTICLE V - MISCELLANEOUS

5.1. Modification of this Agreement. Employee acknowledges and agrees that no
one employed by or representing the Companies has any authority to make oral
statements which modify, waive or discharge, in any manner, any provision of
this Agreement. Employee further acknowledges and agrees that no provision of
this Agreement may be modified, waived or discharged unless agreed to in
writing, and signed and executed by Employee and a majority of the members of
the Board of Directors of the Company. Employee acknowledges and agrees that in
executing this Agreement he has not relied upon any representation or statement
made by the Companies or their representatives, other than those specifically
stated in this Agreement.

5.2. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given (i) three business days after
mailing if mailed by certified or registered mail, return receipt requested;
(ii) one business day after delivery to Federal Express or other nationally
recognized overnight express carrier, if sent for overnight delivery with fee
prepaid, (iii) upon receipt if sent via facsimile with receipt confirmed, or
(iv) upon receipt if delivered personally, addressed as follows or to such other
address or addresses of which the respective party shall have notified the
other:

If to Employee, to:

Timothy J. Casey

17 Collins Drive

Hillsborough, NJ 08844

If to the Company, to:

K-Sea Transportation Inc.

3245 Richmond Terrace

P.O. Box 030316

Staten Island, NY 10303-0003

Attention: Board of Directors

Fax No.: (718)448-3083

 

- 7 -



--------------------------------------------------------------------------------

with a copy to:

K-Sea General Partner GP LLC

3245 Richmond Terrace

P.O. Box 030316

Staten Island, NY 10303-0003

Attention: Board of Directors

Fax No.: (718)448-3083

with a copy to:

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Attention: Joshua Davidson

Facsimile: (713)229-1522

5.3. Waiver of Breach. The waiver by the Company or Employee of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other or subsequent breach by the other party of such or any
other provision. No delay or omission by the Company or Employee in exercising
any right, remedy or power hereunder or existing at law or in equity shall be
construed as a waiver thereof, and any such right, remedy or power may be
exercised by the Company or Employee from time to time and as often as may be
deemed expedient or necessary by the Company or Employee in its or his sole
discretion.

5.4. Severability. It is the intention of the parties that the provisions
contained herein shall be enforceable to the fullest extent permissible under
applicable law, but that the unenforceability (or modification to conform to
such law) of any provision or provisions hereof shall not render unenforceable,
or impair, the remainder hereof. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, either in whole or
in part, be held invalid or unenforceable by a court of competent jurisdiction,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it valid and enforceable; but in such event the affected provisions of
this Agreement shall be curtailed and restricted only to the extent necessary to
bring them within the applicable legal requirements, and the remainder of this
Agreement shall not be affected.

5.5. Applicable Law; Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of the federal and state courts for the State of New York
located in Richmond County, for purposes of any action, suit or other proceeding
arising out of this Agreement or any transaction contemplated hereby. This
Agreement shall be governed by and construed and enforced in accordance with the
internal laws (as opposed to the conflicts of laws provisions) of the State of
New York.

5.6. Settlement of Disputes. Any claims, controversies, demands, disputes, or
differences between the parties hereto arising out of, or by virtue of, or in
connection with or relating to this Agreement, Employee’s employment
relationship with the Companies or

 

- 8 -



--------------------------------------------------------------------------------

termination of such employment relationship (a “Dispute”) shall be submitted to
and settled by arbitration in New York, New York before a single arbitrator who
shall be knowledgeable in the field of business law and employment relations and
such arbitration shall be in accordance with the rules of the American
Arbitration Association then in force. The parties agree to abide by any
decision rendered as final and binding, and waive the right to submit the
dispute to a public tribunal for a jury or non-jury trial. The parties agree
that responsibility for all fees of the arbitrator shall be borne in the
following manner: (i) if the Company submits a Dispute to the arbitrator and
(A) the arbitrator finds in favor of the Company, the parties will bear joint
and equal responsibility for the fees (B) the arbitrator finds in favor of the
Employee, the Company will bear sole responsibility for the fees or (ii) if the
Employee submits a Dispute to the arbitrator and (A) the arbitrator finds in
favor of the Employee, the Company will bear sole responsibility for the fees
(B) the arbitrator finds in favor of the Company, the Employee will bear sole
responsibility for the fees.

5.7. Headings. The headings preceding the text of the sections and subsections
hereof are inserted solely for convenience of reference, and shall not
constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

5.8. Acknowledgment. Employee acknowledges receipt of a copy of this Agreement,
and agrees that his obligations hereunder shall be binding upon his heirs,
assigns and legal representatives. Employee acknowledges and agrees that this
Agreement contains the entire agreement and understanding concerning the subject
matter covered by this Agreement, and that this Agreement supersedes and
replaces any other existing agreement, whether written or oral, entered into
between Employee, or any of the Companies, or among any of them, relating
generally to the subject matter covered by this Agreement, including
specifically any agreement that provides for the payment of severance benefits
to Employee.

5.9. Amendment and Restatement. The parties hereto hereby acknowledge that this
Agreement amends and restates in its entirety the Original Agreement.

EMPLOYEE HAS READ THE ABOVE DOCUMENT, AND BEEN GIVEN ADEQUATE TIME TO CONSULT
WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOICE. EMPLOYEE UNDERSTANDS THE
DOCUMENT FULLY, AND AGREES TO ALL OF ITS TERMS.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above written.

 

K-SEA TRANSPORTATION INC.

By:

 

LOGO [g197612g09e34.jpg]

 

Timothy J. Casey

 

President

 

LOGO [g197612g98k32.jpg]

Timothy J. Casey



--------------------------------------------------------------------------------

December 29, 2008

By E-Mail

Mr. Timothy J. Casey

President, Chief Executive Officer

Dear Timothy:

You and K-Sea Transportation Inc. (the “Company”) are parties to an employment
agreement, or another agreement providing for the payment of compensation (the
“Agreement”). The purpose of this letter is (i) to memorialize an amendment of
that Agreement to comply with Section 409A of the Internal Revenue Code
(“Section 409A”) and (ii) to specify the timing of any payments you may be
entitled to receive pursuant to any bonus plan, program or policy of the Company
or any affiliate (collectively the “Company Group”).

It is the intent of the parties that this amendment will enable the Agreement to
comply with Section 409A in both form and operation. Therefore, effective as of
the close of business on December 31, 2008, you and the Company mutually agree
to amend the Agreement as follows:

 

1. Any bonus payments or other incentive compensation payments you receive
pursuant to the Agreement or any plan, program or policy of the Company Group
will be paid no later than March 15 of the year following the year in which your
right to receive such payments are no longer subject to a substantial risk of
forfeiture, unless a different time of payment is otherwise expressly specified
in the Agreement or such plan, program or policy.

 

2. All reimbursements or provision of in-kind benefits pursuant to any employee
plan, program, policy or this Agreement shall be made in accordance with
Treasury Regulation § 1.409A-3(i)(l)(iv) such that the reimbursement or
provision will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. Specifically, the amount reimbursed or
in-kind benefits provided under any employee plan, program, policy or this
Agreement during your taxable year may not affect the amounts reimbursed or
provided in any other taxable year (except that total reimbursements may be
limited by a lifetime maximum under a group health plan), the reimbursement of
an eligible expense shall be made on or before the last day of your taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement or provision of in-kind benefit is not subject to liquidation or
exchange for another benefit.

 

3.

Each payment under the Agreement, including each payment in a series of
installment payments or salary continuation payments, if any, is intended to be
a separate payment for purposes of Treas. Reg. § 1.409A-2(b), and is intended to
be: (i) exempt from Section 409A, including, but not limited to, by compliance
with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-l(b)(4) and the involuntary separation

 

1



--------------------------------------------------------------------------------

  pay exception within the meaning of Treas. Reg. § 1.409A-l(b)(9)(iii), or
(ii) in compliance with Section 409A, including, but not limited to, being paid
pursuant to a fixed schedule or specified date pursuant to Treas. Reg. §
1.409A-3(a) and the provisions of the Agreement will be administered,
interpreted and construed accordingly (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).

 

4. Any payment under the Agreement due upon your separation from service,
disability or death which the Agreement currently provides may be paid in
installments or a lump sum in the discretion of the Company will be paid in a
lump sum on the date 60 days following the date of your separation from service,
disability or death, as applicable.

 

5. Notwithstanding any provision of the Agreement to the contrary, you and the
Company agree that any benefit or benefits under the Agreement or any other
arrangement of the Company Group that the Company determines are subject to the
suspension period under Internal Revenue Code Section 409A(a)(2)(B)(i) shall not
be paid or commence until a date six months and two days after your separation
from service with the Company, or if earlier, your death.

 

6. Except as expressly modified by this letter, the Agreement remains in full
force and effect in accordance with its original terms.

 

Sincerely, K-Sea Transportation Inc.

By:

 

LOGO [g197612g50w62.jpg]

 

Richard P. Falcinelli

Executive Vice President

 

Signature of Acceptance:

LOGO [g197612g96g43.jpg]

Timothy J. Casey

 

2



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement dated June 30, 2011 (the
“Amendment”), is effective as provided herein, between K-Sea Transportation
Inc., a Delaware corporation (together with its successors and assigns, the
“Company”) and Timothy J. Casey (the “Employee”).

BACKGROUND

Employee and the Company have entered into an Employment Agreement effective as
of January 14, 2004 (the “Original Agreement”) which was amended by letter
agreement dated December 29, 2008 (the “First Amendment”).

K-Sea Transportation Partners L.P., a Delaware limited partnership (“the
Partnership”) the parent of the Company, has entered into an Agreement and Plan
of Merger dated as of March 13, 2011 with Kirby Corporation, a Delaware
corporation (“Kirby”) pursuant to which a merger subsidiary of Kirby will merge
with and into the Partnership and the Partnership will become a wholly owned
subsidiary of Kirby (the “Merger”).

Employee and the Company mutually desire to amend the Original Agreement to
(i) reflect Employee’s current salary, (ii) extend the term of the Original
Agreement to a minimum of one year following the Merger, and (iii) expand the
definition of “Good Reason” in the Original Agreement to provide certain
protections to the Employee for one year following the Merger.

NOW, THEREFORE, intending to be legally bound, and in consideration of the
mutual promises and representations set forth in this Amendment, the Company and
Employee hereby agree to amend the Original Agreement effective immediately
prior to the Merger as follows:

1. By adding the following to Section 1.1:

“Notwithstanding anything contained in this Section 1.1 to the contrary, unless
otherwise terminated earlier under Article IV of this Agreement, the Employment
Term may not be terminated earlier than the first anniversary of the
consummation of the merger (the “Merger”) contemplated by the terms of the
Agreement and Plan of Merger dated as of March 13, 2011, by and among Kirby
Corporation, a Nevada corporation, (“Kirby”), KSP Holding Sub, LLC, a Delaware
limited liability company, KSP LP Sub, LLC, a Delaware limited liability
company, KSP Merger Sub, LLC, a Delaware limited liability company, K-Sea
Transportation Partners L.P., a Delaware limited partnership, K-Sea General
Partner L.P., a Delaware limited partnership, K-Sea IDR Holdings, LLC, a
Delaware limited liability company, and K-Sea General Partner GP LLC, a Delaware
limited liability company.”



--------------------------------------------------------------------------------

2. By substituting $375,000 as Employee’s annual base salary for the $235,000
currently reflected in Section 2.1.

By substituting the following in as 2.2: “Subject to Article IV of this
Agreement, during the Employment Term the Employee shall be eligible to receive
an annual bonus award as established by the Board of Directors of Kirby based
upon the financial performance of the Partnership and its subsidiaries during
the preceding fiscal year. Employee may also receive additional awards in the
amounts and at such times as determined in the sole discretion of the Board of
Directors of Kirby.”

3. By amending the definition of “Good Reason” set forth in Section 4.5 to read
as follows:

“Good Reason” shall mean the resignation of Employee after (i) the location of
the principal office of the Company is moved outside of a 75-mile radius of the
location of the Company on the date hereof, unless such successor location is
mutually agreed upon by the Employee and the Company, (ii) a material diminution
in the Employee’s scope of responsibilities as in effect immediately prior to
the Merger, if such material diminution occurs within twelve months of the
Merger, or (iii) a material diminution in the Employee’s base salary and bonus
opportunity as in effect immediately after the Merger and during the
twelve-month period immediately following the Merger. Employee must notify the
Company within ninety days of the initial existence of the events constituting
Good Reason and the Company shall have thirty days following receipt of such
notice to cure. If the Company does not cure, then the Employee must resign
within 30 days after the expiration of such 30-day cure period, in order for
such resignation to be on account of Good Reason.”

In all other respects the Original Agreement as amended by the First Amendment
thereto shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Amendment

 

K-SEA TRANSPORTATION INC.

By:

 

LOGO [g197612g23b19.jpg]

Name:

  RICHARD K FALCINELLI

Title:

  E VP/SECRETARY

 

EMPLOYEE

LOGO [g197612g56m79.jpg]

Timothy J. Casey

 

2